Dear Mr. Welman:
In your recent correspondence you relate that Diana Smith, a permanent employee in the Jefferson Community Action Programs, Head Start Division is to be "furloughed" (placed on leave without pay) during the summer of June 7, 1997 to August 2, 1997. You have been asked by the Director of the Department of Employment  Training to permit Ms. Smith to work during this time period with his department's summer youth program on a transient (temporary) appointment.
Your inquiry raises the possibility of a violation of our state Dual Officeholding and Dual Employment Laws, LSA-R.S. 42:61, etseq. However, we conclude that no such violation will take place in the instant matter. As Ms. Smith is on leave without pay from her position with the Jefferson Community Action Program, she is not considered "employed" for purposes of the dual officeholding law, because she is not compensated on a salary or per diem basis. She may legally accept the temporary summer appointment, to coincide with the period of leave from her permanent position. In accord are Attorney General Opinions 94-8 and 87-208, attached.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: __________________________________ KERRY KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Attachment
Office of the Attorney General
State of Louisiana
OPINION NUMBER 87-208
March 11, 1987
9  CIVIL SERVICE COMMISSION 15-A  CONSTITUTIONAL LAW 62-B  LEGISLATURE — Acts  Bills 78  OFFICERS — Dual Office Holding
Classified employees on leave without pay and involved in Executive Exchange Program are not holding "employment" within context of dual office holding prohibitions.
R.S. 42:61 et seq. R.S. 42:62(3) R.S. 42:63E Art. X § 22 — La. Const. of 1974
The Honorable Vincent J. Bella State Representative District 50 Courthouse Building Room 304 Franklin, Louisiana 70538